Exhibit 10.1

COWEN GROUP, INC.
2007 EQUITY AND INCENTIVE PLAN

1.                                       PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

The purposes of the 2007 Equity and Incentive Plan of Cowen Group, Inc. are to
attract, motivate and retain (a) employees of the Company and any of its
Subsidiaries and Affiliates, (b) independent contractors who provide significant
services to the Company or any of its Subsidiaries or Affiliates and
(c) non-employee directors of the Company or any of its Subsidiaries or
Affiliates. The Plan is also designed to encourage stock ownership by such
persons, thereby aligning their interest with those of the Company’s
shareholders.

2.                                       DEFINITIONS. For purposes of the Plan,
the following terms shall be defined as set forth below:

(a)                  “Affiliate” with respect to any Person, means an affiliate
of such Person, as defined in Rule 12b-2 promulgated under Section 12 of the
Exchange Act.

(b)                 “Award” means individually or collectively, a grant under
the Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units or Other Stock-Based Awards or Other Cash-Based Awards.

(c)                  “Award Agreement” means any written agreement, contract, or
other instrument or document evidencing an Award.

(d)                 “Beneficial Owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

(e)                  “Board” means the Board of Directors of the Company.

(f)                    “Cause” shall have the meaning set forth in the Grantee’s
applicable Award Agreement.

(g)                 “Change in Control” shall have the meaning set forth in
Section 7(b) hereof.

(h)                 “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

(i)                     “Committee” means the committee established by the Board
to administer the Plan. To the extent required by applicable law or the listing
requirements of the national securities exchange on which the Stock may be
listed, or to the extent deemed desirable by the Board, the Committee shall
consist of not less than two directors who shall be appointed from time to time
by, and shall serve at the pleasure of, the Board and who are (a) “non-employee
directors” under Rule 16b-3 of the Exchange Act, (b) “outside directors” under
Section 162(m) of the Code and (c) “independent directors” pursuant to the
national securities exchange on which the Stock may be listed, as applicable.

(j)                     “Company” means Cowen Group, Inc., a corporation
organized under the laws of the State of Delaware, or any successor corporation.

(k)                  “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.

(l)                     “Disability” shall have the meaning set forth in the
Grantee’s applicable Award Agreement.

(m)               “Effective Date” means the date that the Plan was adopted by
the     Board of Directors of the Company, subject to stockholder approval.

(n)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.

1


--------------------------------------------------------------------------------


(o)                 “Fair Market Value” means, with respect to any property
(including, without limitation, any Stock or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Except as otherwise provided by
the Committee, the Fair Market Value of a share of Stock as of a given date
shall be the closing sales price for one share of Stock on the NASDAQ Global
Market or such other national securities market or exchange as may at the time
be the principal market for the Stock, or if the Stock is not traded on such
national securities market or exchange on such date, then on the next preceding
date on which the Stock was traded.

(p)                 “Grantee” means a person who, as an employee of or
independent contractor or non-employee director with respect to the Company or a
Subsidiary or an Affiliate of the Company, has been granted an Award under the
Plan.

(q)                 “New Hire and Retention Award Committee” means the committee
of one or more individuals established by the Board or the Committee pursuant to
Section 3(a).

(r)                    “NQSO” means any Option that is designated as a
nonqualified stock option.

(s)                  “Option” means a right, granted to a Grantee under
Section 6(b)(i), to purchase shares of Stock. Only NQSOs may be granted under
the Plan.

(t)                    “Other Cash-Based Award” means an Award granted to a
Grantee under Section 6(b)(v) hereof, including cash awarded as a bonus or upon
the attainment of Performance Goals or otherwise as permitted under the Plan.

(u)                 “Other Stock-Based Award” means an Award granted to a
Grantee pursuant to Section 6(b)(v) hereof, that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Stock including but not limited to performance units, stock
appreciation rights (payable in shares), restricted stock units or dividend
equivalents, each of which may be subject to the attainment of Performance Goals
or a period of continued employment or other terms and conditions as permitted
under the Plan.

(v)                 “Performance Goals” means performance goals based on one or
more of the following criteria: (i) earnings including operating income,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items or book value per share (which
may exclude nonrecurring items); (ii) pre-tax income or after-tax income;
(iii) earnings per common share (basic or diluted); (iv) operating profit;
(v) revenue, revenue growth or rate of revenue growth; (vi) return on assets
(gross or net), return on investment, return on capital, or return on equity;
(vii) returns on sales or revenues; (viii) operating expenses; (ix) stock price
appreciation; (x) cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations or cash flow in excess of cost of
capital; (xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth; (xiv)
operating margin or profit margin; (xv) common stock price or total stockholder
return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions
and budget comparisons; (xviii) personal professional objectives, including any
of the foregoing performance goals, the implementation of policies and plans,
the negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations and the
completion of other corporate transactions; and (xix) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in

2


--------------------------------------------------------------------------------


                                terms of attaining a specified level of the
particular criteria or the attainment of a percentage increase or decrease in
the particular criteria, and may be applied to one or more of the Company or a
Subsidiary or Affiliate of the Company, or a division or strategic business unit
of the Company, or may be applied to the performance of the Company relative to
a market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals shall be determined in accordance with generally
accepted accounting principles and shall be subject to certification by the
Committee; provided that the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or Affiliate of the
Company or the financial statements of the Company or any Subsidiary or
Affiliate of the Company, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.

(w)               “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modi­fied and used in Sections 13(d) and
14(d) thereof, ex­cept that such term shall not in­clude (1) the Company or any
of its Subsidiaries, (2) a trust­ee or other fidu­ciary hold­ing secu­ri­ties
under an employee benefit plan of the Company or any of its Subsidiaries, (3) an
under­writ­er tem­po­rari­ly hold­ing secu­rities pursuant to an offer­ing of
such secu­ri­ties, (4) a cor­pora­tion owned, di­rectly or indi­rect­ly, by the
stockholders of the Company in sub­stan­tially the same pro­por­tions as their
owner­ship of stock of the Company, or (5) any person or entity who is eligible,
pursuant to Rule 13d-1(b) of the Exchange Act, to file a statement on Schedule
13G with respect to its beneficial ownership of the Company’s Stock, whether or
not such person or entity shall have filed a Schedule 13G, unless such person or
entity shall have filed a Schedule 13D with respect to beneficial ownership of
the Company’s Stock.

(x)                   “Plan” means this Cowen Group, Inc. 2007 Equity and
Incentive Plan, as amended from time to time.

(y)                 “Restricted Stock” means a share of Stock that is subject to
restrictions set forth in the Plan or any Award Agreement.

(z)                   “Restricted Stock Unit” means a right granted to a Grantee
under Section 6(b)(iv) to receive Stock or cash at the end of a specified
deferral period, which right may be conditioned on the satisfaction of specified
performance or other criteria.

(aa)            “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

(bb)          “Stock” means shares of common stock, par value $0.01 per share,
of the Company.

(cc)            “Stock Appreciation Right” or “SAR” means the right, granted to
a Grantee under Section 6(b)(ii), to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.

(dd)          “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3


--------------------------------------------------------------------------------


3.                                       ADMINISTRATION.

(a)                                  At the discretion of the Board, the Plan
shall be administered either (i) by the Board or (ii) by the Committee. In the
event the Board is the administrator of the Plan, references herein to the
Committee shall be deemed to include the Board. The Board may from time to time
appoint a member or members of the Committee in substitution for or in addition
to the member or members then in office and may fill vacancies on the Committee
however caused. The Committee shall choose one of its members as chairman and
shall hold meetings at such times and places as it shall deem advisable. A
majority of the members of the Committee shall constitute a quorum and any
action may be taken by a majority of those present and voting at any meeting.
The Board or the Committee may appoint and delegate to another committee (“New
Hire and Retention Award Committee”) any or all of the authority of the Board or
the Committee, as applicable, with respect to Awards to Grantees other than
Grantees who are subject to potential liability under Section 16(b) of the 1934
Act with respect to transactions involving equity securities of the Company at
the time any such delegated authority is exercised. With respect to Awards that
are intended to meet the performance-based compensation exception of
Section 162(m) of the Code and that are made to a Grantee who is expected to be
a Covered Employee, such delegation shall not include any authority which, if
exercised by the New Hire and Retention Award Committee rather than by the
Committee, would cause the Grantee’s Award to fail to meet such exception.

(b)                                 Any action may also be taken without the
necessity of a meeting by a written instrument signed by a majority of the
Committee. The decision of the Committee as to all questions of interpretation
and application of the Plan shall be final, binding and conclusive on all
persons. The Committee shall have the authority in its discretion, subject to
and not inconsistent with the express provisions of the Plan, to administer the
Plan and to exercise all the power and authority either specifically granted to
it under the Plan or necessary or advisable in the administration of the Plan,
including without limitation, the authority to grant Awards, to determine the
persons to whom and the time or times at which Awards shall be granted, to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
Performance Goals relating to any Award; to determine Performance Goals no later
than such time as is required to ensure that an underlying Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies; to determine whether, to what extent, and under what circumstances an
Award may be settled, cancelled, forfeited, accelerated, exchanged, or
surrendered; to make adjustments in the terms and conditions (including
Performance Goals) applicable to Awards; to construe and interpret the Plan and
any Award; to prescribe, amend and rescind rules and regulations relating to the
Plan; to determine the terms and provisions of the Award Agreements (which need
not be identical for each Grantee); and to make all other determinations deemed
necessary or advisable for the administration of the Plan. Notwithstanding the
foregoing and except as otherwise provided in Section 5(b) hereof, the Committee
shall not have the power or authority to (i) lower the exercise price of an
outstanding Option or SAR, (ii) settle, cancel or exchange any outstanding
Option or SAR in consideration for the grant of a new Option or SAR with a lower
exercise price or for consideration in cash or other equity securities of the
Company, or (iii) grant any Option with a reload mechanism allowing for an
automatic grant of a new Option upon exercise of an outstanding Option, without
in each such instance obtaining stockholder approval. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any Award Agreement granted hereunder in the manner and to the extent it
shall deem expedient to carry the Plan into effect and shall be the sole and
final judge of such expediency. No Committee member (or member of the New Hire
and Retention Award Committee) shall be liable for any action or determination
made with respect to the Plan or any Award.

4.                                       ELIGIBILITY.

Awards may be granted to officers, independent contractors, employees and
non-employee directors of the Company or of any of its Subsidiaries and
Affiliates (as long as the affiliation is sufficient that the

4


--------------------------------------------------------------------------------


Company stock is “service recipient stock” for purposes of Section 409A) as well
as any individual to whom an offer of employment has been extended.

5.                                       STOCK SUBJECT TO THE PLAN.

(a)                                  The maximum number of shares of Stock
reserved for the grant or settlement of Awards under the Plan (the “Share
Limit”) shall be 1,500,000 (with no more than 375,000 of such shares of Stock
being available for Awards during the Company’s 2007 fiscal year (the “Fiscal
2007 Limit”)), and shall be subject to adjustment as provided in section
(b) herein. The aggregate Awards granted during any fiscal year to any single
individual shall not exceed (i) 750,000 shares subject to Options or Stock
Appreciation Rights and (ii) 750,000 shares subject to Restricted Stock or Other
Stock-Based Awards (other than Stock Appreciation Rights), in each case subject
to adjustment as provided in subsection (b) herein. Determinations made in
respect of the limitation set forth in the preceding sentence shall be made in a
manner consistent with Section 162(m) of the Code. Such shares may, in whole or
in part, be authorized but unissued shares or treasury shares. If any shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Grantee, the shares of stock with respect to such Award shall, to the extent of
any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan. Notwithstanding the
foregoing, shares of Stock that are exchanged by a Grantee or withheld by the
Company as full or partial payment in connection with any Award under the Plan,
as well as any shares of Stock exchanged by a Grantee or withheld by the Company
or any of its Subsidiaries to satisfy the tax withholding obligations related to
any Award under the Plan, shall not be available for subsequent Awards under the
Plan. Upon the exercise of any Award granted in tandem with any other Awards,
such related Awards shall be cancelled to the extent of the number of shares of
Stock as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.

(b)                                 In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Stock other than an
ordinary cash dividend, (i) the number and kind of shares of Stock or other
property (including cash) that may thereafter be issued in connection with
Awards or the total number of Awards issuable under the Plan, (ii) the number
and kind of shares of Stock or other property issued or issuable in respect of
outstanding Awards, (iii) the exercise price, grant price or purchase price
relating to any Award, (iv) the Performance Goals and (v) the Fiscal 2007 Limit
and the individual limitations applicable to Awards shall be equitably adjusted
by the Company (or substituted Awards may be made, if applicable) in the manner
determined by the Board; provided that, no such adjustment shall cause any Award
hereunder which is subject to Section 409A of the Code (“Section 409A”) to fail
to comply with the requirements of such section or otherwise cause any award
that does not otherwise provide for a deferral of compensation under
Section 409A to become subject to Section 409A.

6.                                       SPECIFIC TERMS OF AWARDS.

(a)                                  General. The term of each Award shall be
for such period as may be determined by the Committee. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Subsidiary or Affiliate of the Company upon the grant, maturation, or
exercise of an Award may be made in such forms as the Committee shall determine
at the date of grant or thereafter, including, without limitation, cash, Stock,
or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis subject to compliance with Section 409A.

(b)                                 Awards. The Committee is authorized to grant
to Grantees the following Awards, as deemed by the Committee to be consistent
with the purposes of the Plan. The Committee shall determine the terms and
conditions of such Awards at the date of grant or thereafter.

5


--------------------------------------------------------------------------------


(i) Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

(A)      Type of Award. The Award Agreement evidencing the grant of an Option
under the Plan shall designate that the Option is an NQSO.

(B)        Exercise Price. The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, but in no event shall the
exercise price of an Option per share of Stock be less than the Fair Market
Value of a share of Stock as of the date of grant of such Option. The purchase
price of Stock as to which an Option is exercised shall be paid in full at the
time of exercise; payment may be made in cash, which may be paid by check, or
other instrument acceptable to the Company, or, with the consent of the
Committee, in shares of Stock, valued at the Fair Market Value on the date of
exercise (including shares of Stock that otherwise would be distributed to the
Grantee upon exercise of the Option) or by surrender of outstanding Awards under
the Plan, or the Committee may permit such payment of exercise price by any
other method it deems satisfactory in its discretion. In addition, subject to
applicable law and pursuant to procedures approved by the Committee, payment of
the exercise price may be made through the sale of Stock acquired on exercise of
the Option, valued at Fair Market Value on the date of exercise, sufficient to
pay for such Stock (together with, if requested by the Company, the amount of
federal, state or local withholding taxes payable by Grantee by reason of such
exercise). Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements shall be paid promptly upon notification of the
amount due.

(C)        Term and Exercisability of Options. Options shall be exercisable
beginning no sooner than the first anniversary of their date of grant and at
such times and upon such conditions as the Committee may determine, and, subject
to Section 6(b)(i)(D), shall remain exercisable over the exercise period (which
exercise period shall not exceed ten years from the date of grant), as reflected
in the Award Agreement; provided that, the Committee shall have the authority to
accelerate the exercisability of any outstanding Option at such time (including
within the first year) and under such circumstances as it, in its sole
discretion, deems appropriate.

(D)       Termination of Employment. Upon termination of employment with or
service to the Company or any Affiliate or Subsidiary of the Company (or any
other entity for which the Stock constitutes “service recipient Stock” within
the meaning of Section 409A), all unvested Options shall immediately terminate
and be forfeited; provided, that the Award Agreement may provide that such
forfeiture conditions relating to the Options will be waived in whole or in part
in the event of terminations resulting from specified causes.

(E)         Other Provisions. Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options (or proceeds of sale thereof), as the
Committee may prescribe in its discretion or as may be required by applicable
law.

(ii)          SARs.

(A)      Independent or Tandem Awards. SARs may be granted independently or in
tandem with an Option. An SAR granted in tandem with an Option shall be
exercisable only to the extent the underlying Option is exercisable. Payment of
an SAR may be made in cash, Stock, or property as specified in the Award
Agreement or determined by the Committee.

(B)        Terms. An SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine but not less than Fair Market Value on the date of
grant).

6


--------------------------------------------------------------------------------


(iii)             Restricted Stock.

(A)          Terms. The Committee may grant Awards of Restricted Stock, alone or
in tandem with other Awards under the Plan, subject to such restrictions, terms
and condi­tions, as the Committee shall determine in its sole discretion and as
shall be evidenced by the applicable Award Agreement (provided that any such
Award is subject to the vesting requirements described herein). The vesting of a
Restricted Stock Award granted under the Plan may be conditioned upon the
completion of a specified period of employment or service with the Company or
any Subsidiary or Affiliate of the Company, upon the attainment of specified
Perfor­mance Goals, and/or upon such other criteria as the Committee may
determine in its sole discretion. Restricted Stock Awards that vest solely based
on the passage of time shall be zero percent vested prior to the first
anniversary of the date of grant, no more than one-third vested prior to the
second anniversary of the date of grant, and no more than two-thirds vested
prior to the third anniversary of the date of grant. Restricted Stock Awards
that do not vest solely based on the passage of time shall not vest prior to the
first anniversary of the date of grant. The foregoing two sentences shall not
apply to Restricted Stock Awards granted, in the aggregate, for up to 15% of the
maximum number of authorized shares set forth in the first sentence of
Section 5(a) (without regard to any adjustments in the remainder of
Section 5(a) but taking into account any amendments to the first sentence or as
provided in Section 5(b)). Notwithstanding any other provision of this Plan
(other than with respect to Awards subject to Performance Goals), the Board or
the Committee may, in its discretion, either at the time a Restricted Stock
Award is made or at any time thereafter, waive the forfeiture provisions or
remove or modify any part or all of the restrictions applicable to the
Restricted Stock Award, provided that the Board or the Committee may only
exercise such rights in extraordinary circumstances, which shall include,
without limitation, death or disability of the Grantee; estate planning needs of
the Grantee; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Grantee or the Plan.

(B)           Price. The Committee shall determine the price, if any, to be paid
by the Grantee for each share of Restricted Stock or unrestricted stock or stock
units subject to the Award. Each Award Agreement with respect to such stock
award shall set forth the amount (if any) to be paid by the Grantee with respect
to such Award and when and under what in circumstances such payment is required
to be made.

(C)           Non-Transferability. The Committee may, upon such terms and
conditions as the Com­mittee determines, provide that a certificate or
certificates representing the shares under­lying a Restricted Stock Award shall
be registered in the Grantee’s name and bear an appropriate legend specifying
that such shares are not transferable and are subject to the provisions of the
Plan and the restrictions, terms and conditions set forth in the applicable
Award Agreement, or that such certificate or certificates shall be held in
escrow by the Company on behalf of the Grantee until such shares become vested
or are forfeited. Except as provided in the applicable Award Agreement, no
shares of Stock underlying a Restricted Stock Award may be assigned,
transferred, or otherwise encumbered or disposed of by the Grantee until such
shares of Stock have vested in accordance with the terms of such Award.

(D)          Voting and Dividends. A Grantee shall have the right to vote and
receive dividends on Restricted Stock granted under the Plan, including cash
dividends (subject to such payment restrictions as the Board may provide and
applicable law allows). Unless otherwise provided in the applica­ble Award
Agreement, any Stock received as a dividend on or in connection with a stock
split of the shares of Stock underlying a Restricted Stock Award shall be
subject to the same restrictions as the shares of Stock underlying such
Restricted Stock Award.

7


--------------------------------------------------------------------------------


(E)           Termination of Employment. Upon termination of employment with or
service to the Company or any Affiliate or Subsidiary of the Company (including
by reason of such Subsidiary or Affiliate ceasing to be a Subsidiary or
Affiliate of the Company), during the applicable restriction period, Restricted
Stock shall be forfeited; provided, that the Award Agreement may provide that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

(iv)          Restricted Stock Units.

(A)          Terms. The Committee is authorized to grant Restricted Stock Units
to the Grantees which shall be subject to a deferral period as set forth in the
applicable Award Agreement.   Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units in the Award Agreement. In addition, the Committee may
determine that the deferral period shall expire only upon the attainment of
Performance Goals. The Grantee shall be entitled to receive dividend equivalents
which shall accrue and be paid to the Grantee at the end of the Company’s fiscal
quarter in which such dividend is paid to the stockholders of the Company.

(B)           Separation from Service. Upon a “separation from service” (as
defined under Section 409A and guidance promulgated thereunder) with the Company
or any Subsidiary or Affiliate of the Company (or with any other entity for
which the Stock constitutes “service recipient stock” within the meaning of
Section 409A), during the applicable deferral period or portion thereof to which
forfeiture conditions apply, or upon failure to satisfy any other conditions
precedent to the delivery of Stock or cash to which such Restricted Stock Units
relate, all Restricted Stock Units and any accrued but unpaid dividend
equivalents that are then subject to deferral or restriction shall be forfeited;
provided, that the Award Agreement  may provide that restrictions or forfeiture
conditions relating to Restricted Stock Units will be waived in whole or in part
in the event of termination resulting from specified causes, and the Committee
may in other cases waive in whole or in part the forfeiture of Restricted Stock
Units.

(v)           Other Stock-Based or Cash-Based Awards.

(A)          Terms. The Committee is authorized to grant Awards to Grantees in
the form of Other Stock-Based Awards or Other Cash-Based Awards, as deemed by
the Committee to be consistent with the purposes of the Plan. The Committee
shall determine the terms and conditions of such Awards, consistent with the
terms of the Plan, at the date of grant or thereafter, including the Performance
Goals and performance periods.

(B)           Maximum Payment Value. With respect to a Covered Employee, the
maximum value of the aggregate payment that any Grantee may receive with respect
to Other Cash-Based Awards pursuant to this Section 6(b)(v) in respect of any
annual performance period is $10 million and for any other performance period in
excess of one year, such amount multiplied by a fraction, the numerator of which
is the number of months in the performance period and the denominator of which
is twelve. No payment shall be made to a Covered Employee prior to the
certification by the Committee that the Performance Goals have been attained.
The Committee may establish such other rules applicable to the Other Stock- or
Cash-Based Awards to the extent not inconsistent with Section 162(m) of the
Code.

(C)           Adjustment of Payments. Payments earned in respect of any
Cash-Based Award may be decreased or, with respect to any Grantee who is not a
Covered Employee, increased in the sole discretion of the Committee based on
such factors as it deems appropriate. Notwithstanding the foregoing, any Awards
may be adjusted in accordance with Section 5(b) hereof.

8


--------------------------------------------------------------------------------


7.                                       CHANGE IN CONTROL PROVISIONS.

(a)           Unless otherwise determined by the Committee, upon the occurrence
of a Change in Control, all outstanding Awards shall become fully vested and
exercisable and all restrictions, forfeiture conditions or deferral periods on
any outstanding Awards shall immediately lapse and payment under any Awards
shall become due, as applicable.

(b)           A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing more than forty percent (40%) of the
combined voting power of the Company’s then outstanding voting securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
the Plan is approved by the Board of Directors (the “Approval Date”), constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Approval Date or whose appointment,
election or nomination for election was previously so approved or recommended by
such directors, provided, however, that no Change in Control for this purpose
shall be deemed to occur by virtue of (A) the death, disability, retirement or
voluntary resignation of any directors, or (B) the resignation, removal or other
departure of any director under circumstances involving cause or under
circumstances involving the affirmative vote, approval or acceptance of such
departure by a majority of the remaining directors; or

(iii)          there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
other entity, other than (A) a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) more than fifty percent (50%) of the combined voting power of the
voting securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing more than forty percent (40%)
of the combined voting power of the Company’s then outstanding securities; or

(iv)          the stockholders of the Company approve a plan of liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
other disposition, directly or indirectly, by the Company of all or
substantially all of the Company’s assets, other than such sale or other
disposition by the Company of all or substantially all of the Company’s assets
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale and other than a sale.

9


--------------------------------------------------------------------------------


8.                                       GENERAL PROVISIONS.

(a)           Nontransferability, Deferrals and Settlements. Unless otherwise
provided in an Award Agreement, Awards shall not be transferable by a Grantee
except by will or the laws of descent and distribution or a transfer to a family
member or family-related trust pursuant to a gift or domestic relations order.
Except with respect to Options, SARs and restricted Stock, the Committee may
require or permit Grantees to elect to defer the issuance of shares of Stock, or
the settlement of Awards in cash under such rules and procedures as established
under the Plan to the extent that such deferral complies with Section 409A of
the Code and any regulations or guidance promulgated thereunder. It may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts.

(b)           No Right to Continued Employment, etc. Nothing in the Plan or in
any Award granted or any Award Agreement, promissory note or other agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ or service of the Company or any of its Subsidiaries or Affiliates
or to be entitled to any remuneration or benefits not set forth in the Plan or
such Award Agreement, promissory note or other agreement or to interfere with or
limit in any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee’s employment or service.

(c)           Taxes. The Company or any Subsidiary or Affiliate of the Company
is authorized to withhold from any Award granted, any payment relating to an
Award under the Plan, including from a distribution of Stock, or any other
payment to a Grantee, amounts of withholding and other taxes due in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Grantees to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Stock or other property with a Fair Market Value not in excess of the
minimum amount required to be withheld and to make cash payments in respect
thereof in satisfaction of a Grantee’s tax obligations.

(d)           Stockholder Approval; Amendment and Termination. The Plan shall be
approved by the Board of Directors, and shall take effect on the Effective Date,
but the Plan shall be subject to approval by the stockholders of the Company. In
the event that the shareholders of the Company do not approve the Plan, then
upon such event the Plan and all rights hereunder shall immediately terminate
and become null and void and no Grantee (or any permitted transferee thereof)
shall have any remaining rights under the Plan or any Award Agreement entered
into in connection herewith. The Board may amend, alter or discontinue the Plan,
provided that no amendment, alteration, waiver or discontinuation shall be made
that would impair the rights of a Grantee under any Award theretofore granted
without such Grantee’s consent; and provided further that no amendment that
requires stockholder approval under any applicable law or the regulations of any
stock exchange shall be effective unless and until such stockholder approval is
obtained; and provided further that if the applicable stock exchange amends its
corporate governance rules so that such rules no longer require stockholder
approval of material revisions or material amendments (as applicable) to equity
compensation plans, then, from and after the effective date of such amendment to
the stock exchange rules, no amendment to the Plan (i) materially increasing the
number of shares authorized under the Plan (other than pursuant to
Section 5(b)), (ii) expanding the types of Awards that may be granted under the
Plan, or (iii) materially expanding the class of participants eligible to
participate in the Plan shall be effective unless stockholder approval is
obtained. Unless earlier terminated by the Board pursuant to the provisions of
the Plan, the Plan shall terminate on the tenth anniversary of its Effective
Date. No Awards shall be granted under the Plan after such termination date.

(e)           No Rights to Awards; No Stockholder Rights. No Grantee shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him or her for such shares.

10


--------------------------------------------------------------------------------


(f)            Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

(g)           No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(h)           Regulations and Other Approvals or Requirements.

(i)            The obligation of the Company to sell or deliver Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

(ii)           Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

(iii)          In the event that the disposition of Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock shall be restricted against transfer
to the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.

(i)            Governing Law. The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.

(j)            Compliance with Laws.

(i)            The Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted accordingly. In the event that
any provision of this Plan would or may cause any Award under the Plan to fail
to comply with Section 409A, such provision may be deemed null and void and the
Company and the Grantee agree to amend or restructure any Award Agreement, to
the extent necessary and appropriate to avoid adverse tax consequences under
Section 409A.

(ii)           The Plan is intended to comply with the requirements of
Section 162(m) and Rule 16b-3 of the Exchange Act and shall be interpreted
accordingly.

(k)           Provisions for Foreign Participants. The Board may modify Awards
granted to Grantees who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

11


--------------------------------------------------------------------------------